Citation Nr: 0008285	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-17 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for labyrinthitis or 
dysequilibrium.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


          INTRODUCTION

The veteran had active service from March 1953 to March 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 RO rating decision that denied service 
connection for labyrinthitis.  The veteran submitted a notice 
of disagreement in May 1998, and the RO issued a statement of 
the case in August 1998.  Testimony of veteran at a hearing 
in October 1998 was accepted by the Board as a substantive 
appeal, in lieu of VA Form 9.

In correspondence submitted in August 1998, the veteran's 
representative raised the issue of entitlement to service 
connection for brain damage due to acoustic trauma for the 
first time.  As that issue has not been fully developed for 
appellate review, it is referred to the RO for such further 
development as may be necessary and as noted in the Remand 
section below.


FINDING OF FACT

The veteran has submitted competent evidence tending to show 
an in-service occurrence of an acoustic trauma, a causal 
nexus, and present disability of dysequilibrium.


CONCLUSION OF LAW

The claim for service connection for labyrinthitis is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Testimony of the veteran at the October 1998 hearing was to 
the effect that while in service aboard the U.S.S. Wisconsin, 
and ever since the time when a blast went off and impaired 
his hearing, the veteran has always had a loss of balance and 
dysequilibrium.  The veteran testified that in 1997, while in 
a restaurant, he had a dizzy spell and was taken to the 
Emergency Room of a hospital.  Records show that the veteran 
could not stand, and he was experiencing vomiting.  The 
principal diagnosis was acute labyrinthitis.  A September 
1998 medical opinion by the veteran's private physician 
states that "it is very possible" that the veteran's 
dysequilibrium is a symptom directly related to the acoustic 
trauma in service. Service connection is in effect for 
perceptive deafness, left ear, and for tinnitus as a result 
of an acoustic trauma in service.  For purposes of well-
groundedness, the evidence of record is presumed true and 
tends to show a causal nexus to an incident of service, as 
well as present disability.

In light of this evidence, the Board finds that the veteran 
has presented a plausible claim for service connection for 
labyrinthitis. As such, the claim is well grounded.


ORDER

The claim of entitlement to service connection for 
labyrinthitis is well grounded.  To this extent only, the 
appeal is granted.


REMAND

The veteran's claim for service connection for labyrinthitis 
is well grounded.  However, having found that his claim is 
well grounded does not end the Board's inquiry.  Rather, in 
this case, it places upon VA the duty to assist the veteran 
in the development of his claim.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990).

Where there is a reasonable possibility that a current 
condition is related to or is the residual of a condition 
experienced in service, VA should seek a medical opinion as 
to whether the veteran's claimed current disability is in any 
way related to the condition experienced in service.  
Horowitz v. Brown, 5 Vet. App. 217 (1993).

Accordingly, a VA examination is required to obtain a medical 
opinion as to whether the veteran's labyrinthitis or 
dysequilibrium is in any way related to the acoustic trauma 
noted in service.  The examiner should take into account 
prior medical evaluations and treatment of the veteran.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  These 
include service medical records, private hospital records, 
medical opinions, and radiology reports.

Moreover, records show that when the veteran was hospitalized 
in 1997 and diagnosed with acute labyrinthitis, a CT scan of 
the veteran's head revealed "an area of decreased 
attenuation in the left parietal lobe, consistent with an old 
infarct."  Records show that the veteran most likely had an 
episode of benign positional vertigo, but the possibility of 
a brain stem cerebrovascular accident was being considered.  
A review of the claims folder reveals that the veteran has 
also filed a claim for entitlement to service connection for 
brain damage due to the acoustic trauma noted in service.  
That issue has not been adjudicated by the RO, and it is 
inextricably intertwined with the issue of entitlement to 
service connection for labyrinthitis.  As such, the Board 
notes that both matters should be adjudicated simultaneously.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).

In view of the above, the case is REMANDED to the RO for the 
following actions:


1.  The RO should ask the veteran and his 
representative to prepare a detailed list 
of all sources (VA and non-VA) of 
evaluation and treatment for the 
veteran's labyrinthitis and 
dysequilibrium since his discharge from 
service.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current nature and etiology of the 
labyrinthitis or dysequilibrium. The 
examiner should also review all relevant 
records and offer an opinion as to 
whether it is at least as likely as not 
that the veteran's current labyrinthitis 
or dysequilibrium is related to the 
acoustic trauma noted in service.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.

3.  The RO should adjudicate the 
intertwined issue of service connection 
for brain damage and readjudicate the 
issue of service connection for 
labyrinthitis.  A supplemental statement 
of the case should be prepared as to any 
issue decided against the veteran, and 
the veteran should be informed that 
review on appeal of a denial of service 
connection for brain damage may be 
obtained only through the usual appellate 
procedures including a notice of 
disagreement, statement of the case, and 
substantive appeal.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

 



